The opinion of the court was delivered, July 3d 1867, by
Woodward, C. J.
— This was a bill in equity to charge a married woman’s estate with a debt of her insolvent husband, on the ground that he had expended a larger sum of his means in improving her real estate, though against her will and consent. If it were the very debt incurred in making the improvements, the fact that they were made against her consent would be a sufficient defence; for if a married woman’s real estate is to be charged for improvements, they must he such as she authorizes and consents to — not such as an insolvent husband or any other volunteer *393may make against her consent. True, her objections may be feigned and insincere, but there was no proof that they were so in this instance; and, assuming that they were made in good faith, it is hard to see what more she could have done to protect her estate from an unwilling encumbrance.
But the debt sought to be charged against her was not incurred in making the improvements, but was for a liquor bill, which the plaintiff thinks she ought to pay because the husband’s means went into the improvements. That he has no equity to charge her with this bill is so satisfactorily shown in the opinion of the learned judge below, that we affirm the decree dismissing the bill.